Martin, P. J.
The respondent was retained by Joseph Cincotta in June, 1934, to foreclose a mortgage for a fee of $100 and disbursements. He received $100 from his client. He procured an order appointing a referee to compute the amount due on the mortgage. Thereafter upon two occasions he requested and received from his client $100 each time upon the representation that the money was needed in the prosecution of the foreclosure action. After the appointment of the referee to compute, the respondent took no further steps in the action but converted to his own use the money given him for disbursements.
The respondent admitted the aforesaid facts. He has not attempted to palliate his offense. The referee to whom the matter was referred reports that since May, 1934, the respondent has waged a desperate struggle for existence and has been unable to provide necessities for his large family and that he has been the victim of economic conditions.
It is the duty of this court to discipline an attorney who converts the money of his client. In this case the offense is accentuated by the money having been obtained upon false pretenses. In mitigation, consideration has been given to the respondent’s frank avowal of his errors and his plea of many misfortunes.
The respondent should be suspended for one year, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order<
McAvoy, O’Malley, Townley and Glennon, JJ., concur. Respondent suspended for one year.